Citation Nr: 0823871	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had military service in the United States Army 
from June 1 to July 10, 1987 and periods of active and 
inactive duty for training (ADUTRA and INADUTRA) in the Army 
National Guard from June 1985 to August 1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In October 2005, the veteran testified during a hearing at 
the RO.  A copy of the transcript is of record.  In a March 
2006 rating action, the RO granted several of the veteran's 
unrelated claims, including a total rating based upon 
individual unemployability due to service-connected 
disabilities.  In June 2007, the Board denied the veteran's 
claim for service connection for left ear hearing loss and 
remanded his claim for service connection for tinnitus to the 
RO for further evidentiary development.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
tinnitus is related to active military service or a period 
active or inactive duty for training.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service or during a period of active or inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5100-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.106, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23353-6 (April 30, 2008), effective May 30, 2008, for 
all claims filed on and after that date.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a July 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claim for service connection for tinnitus is 
being denied, as set forth below, there can be no possibility 
of prejudice to him.  As set forth herein, no additional 
notice or development is indicated in the appellant's claim. 

In December 2001 and September 2002 letters, issued prior to 
the November 2002 rating decision, and in August and 
September 2003 and June 2007 letters, the RO informed the 
appellant of its duty to assist him in substantiating him 
claim under the VCAA and the effect of this duty upon him 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Records obtained from the Social 
Security Administration (SSA) indicate that, in a December 
2005 determination, the SSA found that the veteran was unable 
to work and eligible for benefits.  He was held to be totally 
disabled due to psychiatric and back disorders.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran asserts that he has tinnitus that is related to 
his exposure to acoustic trauma while serving as a canon 
crewman.  He notes that, although he was required to wear ear 
protection during firing drills, he had to remove this 
equipment in order to hear orders.  In support of his claim, 
he submitted signed statements from his service comrades, 
F.B., T.S., and K.M., to the effect that hearing protection 
was issued but had to be removed to hear firing commands, and 
that the veteran had hearing loss that prompted his request 
to move from the artillery to another unit. 

Service treatment records reveal that, when examined for 
entrance into service in June 1985, the veteran was noted to 
have right ear impairment, but there was no reference to 
complaint or diagnosis of tinnitus.  Army National Guard 
service examinations performed during 1985 are not referable 
to tinnitus.  In June 1986, the veteran complained of 
decreased left ear hearing loss but not tinnitus.  A service 
examination conducted in 1987 was within normal limits for 
the left ear.  A September 1989 private medical record from 
J.H., M.D., an otolaryngologist, is to the effect that the 
veteran had total right ear sensorineural deafness and should 
be protected from noise exposure in order to avoid any 
possible left ear damage, but is not referable to a complaint 
of tinnitus.  A 1990 service examination is within normal 
limits regarding the left ear and not referable to tinnitus.

According to an October 2001 private medical record from 
M.O., D.O., an otolaryngologist, the veteran complained of 
left ear hearing loss and tinnitus and gave a history of 
acoustic trauma in service from age 17 to 25.  November 2001 
and March 2003 signed statements from Dr. M.O. diagnose left 
sided noise-induced sensorineural hearing loss and a history 
of right-sided deafness but are not referable to tinnitus.

In a February 2002 statement, P.D., M.D., the veteran's 
private internist, noted that the veteran had severe, 
progressive hearing loss that appeared to be related to 
artillery exposure and was also treated by Dr. M.O., a 
specialist.  Dr. P.D. opined that the veteran's hearing loss 
and tinnitus were a direct result of excessive noise exposure 
to artillery fire during service.

In a January 2003 signed statement, Dr. P.D. noted that the 
veteran had right ear hearing loss at service entry and 
normal left ear hearing when tested in 1989.  The physician 
referenced the September 1989 record from Dr. J.H., noted 
above.  Dr. P.D. said that the veteran indicated that he was 
continually exposed to artillery fire although the National 
Guard made an effort to place him in the rear of the gun, 
with exposure from 1989 to 1993.  Dr. P.D. opined that the 
veteran's hearing loss and tinnitus were a direct result of 
extreme noise exposure suffered as an artillery worker for 8 
years.

In September 2003, the veteran underwent a VA audiology 
examination.  According to the examination report, the 
audiologist reviewed the veteran's medical records.  It was 
noted that severe right ear hearing loss was noted on a June 
1986 audiometric test that reported hearing sensitivity in 
the left ear.  Subsequent test results through 1989 were 
reported normal for the left ear, with a severe sensorineural 
hearing loss noted in the right ear.  In 1991 a private 
physician reportedly had found high frequency hearing loss in 
the left ear.  Subjectively, the veteran complained of being 
diagnosed with a severe to profound right ear hearing loss 
since early childhood, and having progressive high frequency 
hearing loss in his left ear that was first identified in 
1991.  (Other evidence suggests the correct date is 2001.)  
The veteran gave a history of exposure to acoustic trauma 
while in the National Guard, from 1985 to 1989, when his 
duties were changed due to his hearing classification.  He 
said that during artillery exercises he was unable to wear 
hearing protection as it was necessary for him to hear firing 
commands. 

Further, as a civilian, the veteran denied exposure to 
acoustic trauma aside from two years of employment as a 
corrections officer in a state prison.  He complained of 
intermittent, mild, ringing-type tinnitus in his left ear but 
denied a history of chronic ear pathologies or vertigo.  

During his October 2005 personal hearing at the RO, the 
veteran gave a history of in-service exposure to artillery 
noise.  He said hearing protection was issued but had to be 
removed when firing the gun to hear the officer's commands.  
The veteran indicated that sometime in 1991, after a weekend 
drill, he developed tinnitus.  He denied a history of post 
service noise exposure.

In July 2007, the veteran was re-examined by the VA 
audiologist who performed the September 2003 examination.  
According to the examination report, the audiologist reviewed 
the veteran's medical records again and noted that there was 
no new evidence to report since the September 2003 
examination.  The examiner said that the first evidence of a 
complaint of tinnitus was not noted until 2001.

Subjectively, the veteran reported a significant history of 
exposure to acoustic trauma in service, despite being placed 
on a profile where noise exposure was to be eliminated from 
his military duties.  He said that during two years in the 
National Guard, he was with artillery and canon fire units 
and had to fire the weapon without hearing protection in 
order to hear the commands.  It was noted that results of 
hearing tests performed by the National Guard during service 
examinations in 1987 and 1990 were normal, as were the 
findings noted in the 1989 private hospital record.  The 
veteran reported a mostly constant tinnitus in his left ear 
but was unsure as to the onset, as he indicated it was 
difficult to determine it there was a significant problem of 
tinnitus until 2001.  He denied changes in hearing 
sensitivity, tinnitus, vertigo, or balance disturbances, nor 
did he have a history of recent military or occupational 
noise exposure.

Upon clinical examination, the VA examiner again noted that 
military audiology hearing test sensitivity in the left ear 
was normal at induction and separation examinations, but 
tinnitus was neither noted nor denied.  Right ear sensitivity 
was profound at induction and unchanged at separation.  The 
VA examiner further noted that left ear hearing loss and 
tinnitus were neither discovered nor reported as a symptom 
until 2001, some 13 years after the veteran's military 
discharge.  As such, in the VA audiologist's opinion "it 
appears less likely as not that tinnitus is related to [the 
veteran's] military service.

III.	Legal Analysis

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service" includes active duty, any period of [ADUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ADUTRA or injury incurred or aggravated by 
IADUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.  Under 38 
U.S.C.A. § 101(22) (a) and (c), ADUTRA means, in pertinent 
part, full-time duty in the Armed Forces performed by 
Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State.

Thus, with respect to the appellant's National Guard service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ADUTRA or injury incurred or aggravated while 
performing INADUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 38 C.F.R. §§ 3.6, 3.303, 3.304 (2007).

Service connection is not legally merited when the disability 
results from a disease process during IADUTRA.  See, e.g., 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The veteran has contended that service connection should be 
granted for tinnitus.  Although the evidence shows that the 
veteran currently has tinnitus, no competent medical evidence 
has been submitted to show that this disability is related to 
service or training duty, or any incident thereof.  On the 
other hand, the record reflects that no report of tinnitus 
was noted on separation from service and the first post 
service evidence of record of tinnitus is from 2001, more 
than 13 years after his separation from active duty, and more 
than 8 years after the veteran's period of Army National 
Guard training.  

In support of his claim, the veteran would point to the 
February 2002 and January 2003 statements from Dr. P.D., to 
the effect that the veteran's hearing loss and tinnitus were 
a direct result of excessive noise exposure to artillery fire 
in service.   

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

More persuasive, in the opinion of the Board, is the July 
2007 opinion from the VA audiologic examiner who previously 
examined the veteran and his records in Sepember 2003, 
reviewed the veteran's medical records again, noted the 
specific records that were examined, and concluded that the 
veteran's tinnitus was not due military service.  Thus, in 
this examiner's opinion, the veteran's military service was 
not related to his existing tinnitus.  This opinion is deemed 
more probative than the private opinion which appears to be 
based more on history than on a comprehensive review of the 
evidence on file.

The Board is persuaded that the medical opinion of the July 
2007 VA examiner is most convincing, in that he reviewed the 
medical evidence in the file and accurately described these 
records in the examination report.  See e.g., Wray v. Brown, 
7 Vet. App. 488, 493 (1995).  Where a medical expert has 
fairly considered all the evidence, his opinion may be 
accepted as an adequate statement of the reasons and bases 
for a decision when the Board adopts such an opinion.  Id.  
The Board does, in fact, adopt the July 2007 VA examiner's 
medical opinion on which it bases its determination that 
service connection for tinnitus is not warranted in this 
case.

As to the opinion of Dr. P.D., in the February 2002 and 
January 2003 statements, the Board finds that this physician 
did not clearly attribute the veteran's tinnitus to military 
service.  Rather, this physician suggested that according to 
the veteran's record and other history, the veteran's 
tinnitus was developed during service, but did not provide 
any other clinical records to support that assertion.  

In this regard, the Board notes that in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court, citing its 
earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) 
and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed the 
proposition that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or that are contradicted by other facts of record.  Id. at 
179.  In Kowalski, however, the Court declared that the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the veteran, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the 
Court, citing Kowalski, as well as Swann and Reonal, 
emphasized that the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion is based on 
a history provided by the veteran.  Id. at 432-33.

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
There is no evidence, as propounded by Dr. P.D., in February 
2002 and January 2003, that military activity led to the 
veteran's tinnitus.  See Coburn; Reonal; LeShore, supra.

Nor did Dr. P.D., in February 2002 and January 2003, provide 
clinical evidence to support his belief, and his opinion, 
although doubtless sincerely rendered, is for that reason not 
accorded great weight by the Board.  See Bloom v. West, Black 
v. Brown, supra.  While Dr. P.D. appears to rely on Dr. 
M.O.'s findings, there is not even one record from Dr. M.O. 
that attributes the veteran's tinnitus to military service.

On the other hand, the VA examiner, in July 2007, stated that 
he had reviewed the evidence of record and described the 
evidence reviewed.  The examiner noted that, from service 
induction to separation, the veteran had no report of 
tinnitus.  In July 2007, the VA examiner explained that, 
based upon the records, clinical findings, and the veteran's 
history, it was unlikely that the veteran's tinnitus was 
related to service because there were no service records that 
documented report of the disorder and no post-service report 
of tinnitus until 2001.  The July 2007 VA examiner concluded 
that the veteran's tinnitus was unrelated to service. 

Thus, the opinion of Dr. P.D., in February 2002 and January 
2003, is accorded less weight than those of the VA examiner 
in July 2007.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his and comrades' statements, 
because as laypersons they are not competent to offer medical 
opinions.  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  There is no evidence 
showing, and the veteran does not assert, that he has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of his claimed tinnitus.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed tinnitus.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for tinnitus.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
tinnitus is not warranted.


ORDER

Service connection for tinnitus is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


